The defendant was tried and convicted in Superior Court upon a warrant issued in the County Criminal Court of Onslow, charging a *Page 861 
violation of the prohibition laws of the State. The defendant was also tried and convicted in the court below upon a similar warrant charging the unlawful sale of beer on or about 9 May, 1943, between the hours of 11:30 o'clock p.m., Saturday night, and 7:00 o'clock a.m., Monday morning. Defendant appealed both cases to the Supreme Court, being cases Nos. 362 and 363.
The defendant was not tried upon either warrant in the County Criminal Court; hence the defendant challenged the jurisdiction of the Superior Court. However, when the respective cases were called in the County Criminal Court, the defendant demanded a trial by jury; whereupon the cases were transferred to the Superior Court. This procedure, upon a request for a jury trial by the State or defendant, being mandatory under the provisions of chapter 303, Public Laws of 1941, it is now conceded by the defendant that the procedure was proper and that the judgment in each case should be affirmed.
The judgment rendered below in each case is
Affirmed.